 In the Matter of IRWIN & LYONSPARTNERSHIPandLOCAL 116INTERNATIONAL WOODWORKERS OF AMERICACase No. 19-B-1173.-Decided October 06, 1943Mr. William E. Walsh,of Marshfield, Oreg., for the Company.Mr. A. F. Hartung,of Portland, Oreg., for the C. I. O.Mr. J. W. Mclntwrff,of Marshfield, Oreg., for the A. F. of L.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 116 Internationl Woodworkersof America, herein called the C. 1. 0., alleging that a question'affectingcommerce had arisen concerning the representation, of employees ofIrwin & Lyons Partnership, North Bend, Oregon, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Joseph D. Holmes, TrialExaminer.Said hearing was held at Marshfield, Oregon, on Sep-tember 16, 1943.The Company, the C. I. 0., and Local Union #2573Lumber and Sawmill Workers, A. F. L., herein called the A. F. ofL., appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were-afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYIrwin & Lyons is a partnership having its principal office and placeof business in North Bend, Oregon.The Company is engaged inlogging and lumber mill operations, maintaining three or four loggingcamps and a lumber mill in the State of Oregon. Only its South53 N. L. R. B., No. 20.95 96DECISIONSOF NATIONALLABOR RELATIONS BOARDCoos River logging operation, located south of the Coos River, inOregon, is involved in this proceeding.The logs cut by the Companyare,converted into lumber, of which 95 percent is shipped to pointsoutside the State of Oregon.II.THE ORGANIZATIONS INVOLVEDLocal 116 International Woodworkers of Americais a labor organ-ization affiliatedwith the Congress of Industrial Organizations,admitting to membership employees of the Company.Local Union #2573.Lumber and Sawmill Workersis a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 20, 1943, the C. I. O. informed the Company that it repre-sented a majority of the Company's employees at its South Coos Riverlogging operation, and requested a conference for the purpose ofnegotiating a collective bargaining contract covering that operation.The Company refused on the ground that it doubted the C. I. O.'smajority.A statement, of a Field Examiner of the Board, introduced.j evi-dence at the hearing, indicates that the C. I. O. represents a sub-stantial number of employees in the unit it alleges to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe parties are in agreement that all production and maintenanceemployees of the Company at its South Coos River logging operation,I The Field Examiner reportedthat the C.IO. presented 49 designations; bearingapparently genuine signatures.Of the 49 designations submitted, 32, 1 dated in November1942, 20 dated in July 1943,and 11 undated,bear the names of persons whose names appearon the Company's pay rollof July 31, 1943. Said pay roll containsthe names of 63 personswithin thealleged appropriateunit.At thehearing,the C.I.0., in addition,submitted tothe Trial Examiner 15 applications for membership cards, bearing apparentlygenuinesignatures,of which 10bear the names of persons whose names appear onthe Company'spay roll of July 31, 1943The A. F. of L presentedto the Trial Examiner,at the bearing,15 cards, 9 of whichbearingapparentlygenuine sigmftures and dated September15, 1943, bearthe names ofpersonswhose names appear on the Company's pay rollof July 31, 1943.Counsel forthe Company argued thatthe Field Examiner's statement had no probativevalue;that the Company had no information as to the authenticityof the designationspresented;and that the FieldExaminer is not subject to cross-examination,and on thesegrounds objected to the introduction of that statement in evidence.The Trial Examineroverruledthe objection.We have heretoforeaffirmed the rulings of the Trial Examiner ;we find theCompany'scontentionsare withoutmeritSeeMatter ofInterlake Iron^C.orpo-ration,AS N. L. R. B. 139; andMatterof Atla8 PowderCompany,43 N L. R B 757 IRWIN, & LYONS PARTNERSHIP97excludingsupervisory and clerical employees, and temporary con=structionworkers at the Company's dam, constitute an appropriateunit.However, they are in disagreement with respect to certain em-ployees' supervisory status, and with regard to the inclusion or ex-clusion of three truck drivers.The Company would exclude the campsuperintendent, the river foreman, the hook tenders and the bull buckas supervisory employees; whereas the C. I. O. and the A. F. of L.would include all but the camp superintendent.The Company andthe A. F. of L. would exclude the truck drivers on the ground thatthey are not employees of the Company; whereas the C. I. O. wouldinclude them.The Company employs two or three regular hook tenders. Each ofthese employees is in charge of a machine, and has supervision over acrew normally consisting of seven or eight men.They work with theirrespective. crews less than 50 percent of the time, and. they have theauthority to hire and discharge.The temporary book tenders, ofwhom there are two, do not have the authority to hire or discharge,and will be replaced by regular hook tendersas soon asthe Companyis able tohire such persons.From the foregoing, it is clear that theregular hooktenders aresupervisory employees.The evidence adducedin this proceeding does not establish the C. I. O.'s contention that hooktenders have always, in accordance with industry custom, been in-cluded in contractunits.'Consequently, there is no reason here todepart from our practice of excluding all supervisory employees whofall within our customary definition; we shall therefore exclude hooktenders.We shall not, however, exclude the temporary hook tenderswho appear not to possess the requisite supervisory states.Since thebull buck and the river foreman have supervisory authoritysimilarto that of the hook tenders, we shall also exclude them.The Company, at the present time, has oral agreements with certainindividuals for the hauling of logs on an hourly basis.The threetruck drivers engaged in hauling are paid by those individuals andare not onthe pay roll of the Company; the Company only directsthe drivers where to pick up and deliver the logs, and has no authorityto hire or discharge them.We conclude that the truck drivers are notemployeesof the Company within themeaning ofthe Act.We shall,therefore,exclude them from the unit.We find that all productionand maintenanceemployees of the Com-pany at its South Coos River logging operation, including the tem-2 SeeMatter of Row River Lumber Company,30 N. L. R. B. 232, wherein the sameunions here involved agree to exclude the hook tender,and the Board excluded them ; andMatter of Cuisttina '.others Lumber Company,41 N. L. R. B 1243, in which there wasa dispute with regard to the hook tender,the C. I. 0. contending for his inclusion,and theA. F. L. his exclusion.The Boardexcluded him, statingthat hewas "boss of the loggingcrew" and that although it appeared that he occasionally did some physical work, he hadauthorityto hire and discharge. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDporary hook tenders, but excluding temporary construction workersat the Company's dam, clerical employees, the three truck drivers, thecamp superintendent, the river foreman, regular hook tenders, thebull buck, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees,, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein. oDIRECTION OF ELECTIONBy virtue of and pursuant to the" power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Irwin & LyonsPartnership, North Bend, Oregon, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11,1of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees, in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byLocal 116 International Woodworkers of America, or by Local Union#2573 Lumber and Sawmill Workers, A. F. L., for the purpose of,collective bargaining, or by neither.MR. GERARD D. REILLY took no.part in the consideration of the aboveDecision and Direction of Election.